       Case 1:19-cv-12305-RGS Document 35 Filed 04/27/20 Page 1 of 4



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 19-12305-RGS

                            GREGORY SMITH

                                    v.

                     TOWN OF BARNSTABLE, et al.


                     MEMORANDUM AND ORDER
                     ON VARIOUS DEFENDANTS’
                        MOTION TO DISMISS

                              April 27, 2020

STEARNS, D.J.

     The motion to dismiss brought on behalf of Judge Kathryn Hand,

District Attorney Michael O’Keefe, and Assistant District Attorneys Michael

Patterson, Daniel Higgins, and Amanda Chavez, each sued in their individual

and official capacities, is ALLOWED with prejudice. The motion to dismiss

is also ALLOWED with prejudice as against former Executive Office of Public

Safety Secretary Daniel Bennett in his official capacity, and further

ALLOWED as to Bennett in his individual capacity without prejudice.

     These are the only facts that need be known at this stage of the

proceedings.   This pro se civil rights complaint arose out of a domestic

altercation between plaintiff Gregory Smith and his then girlfriend Jaclyn
          Case 1:19-cv-12305-RGS Document 35 Filed 04/27/20 Page 2 of 4



Round. The melee resulted in criminal cross-complaints, the issuance by

Judge Hand of a Chapter 209A abuse prevention order at Round’s’ request,

and the eviction of Smith from the home he shared with Round.               After

Smith and Round invoked the Fifth Amendment and refused to testify in the

ensuing criminal proceedings, the criminal complaints were dismissed.

      Smith     alleges   civil   rights   violations,   malicious   prosecution,

prosecutorial misconduct, and a violation of his Sixth Amendment right to a

speedy trial against the District Attorneys in their oversight and conduct of

the prosecution against him, and violations of due process allegedly

committed by Judge Hand while she presided at the abuse prevention

hearing.     The claims, if any, against former Secretary Bennett are near

impossible to discern from the Complaint. 1

      1  A suit against a government official in his or her official capacity is
the same as a suit “against [the] entity of which [the] officer is an agent.”
Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 690 n.55 (1978).
Under the Eleventh Amendment, a State, its agencies, and agency officials
acting in their official capacities are not “persons” for purposes of the federal
civil rights laws and therefore are not subject to suit for money damages in
the federal courts without the State’s consent or the abrogation of State
sovereignty by Congress. Will v. Michigan Dep’t of State Police, 491 U.S. 58,
65-67 (1989). The Commonwealth has not consented to being sued for
money damages in either the federal courts or in its own courts under the
Federal Civil Rights Act. See Woodbridge v. Worcester State Hosp., 384
Mass. 38, 44-45 (1981). It is true that the Eleventh Amendment does not
prohibit a suit against a State officer where a party seeks prospective
equitable protection from a continuing violation of federal law. See Green
                                         2
       Case 1:19-cv-12305-RGS Document 35 Filed 04/27/20 Page 3 of 4



     In her capacity as a judicial officer, Judge Hand enjoys absolute

immunity while carrying out her judicial role. Pierson v. Ray, 386 U.S. 547,

553-554 (1967); Stump v. Sparkman, 435 U.S. 349, 355-356 (1978).

Prosecutors are also immune from suit under the common law and the

federal civil rights statutes while performing tasks that are “intimately

associated with the judicial phase of the criminal process.” Imbler v.

Pachtman, 424 U.S. 409, 430 (1976) (quasi-judicial immunity attaches to a

prosecutor’s decision to institute and maintain charges); Chicopee Lions

Club v. Dist. Atty. for the Hampden Dist., 396 Mass. 244, 252 (1985) (same).

Even acts of misconduct that occur during the preparation and conduct of a

prosecution are shielded by absolute immunity. See Imbler, 424 U.S. at 431

(presenting perjured trial testimony); Moore v. Valder, 65 F.3d 189, 194

(D.C. Cir. 1995) (concealing exculpatory evidence); Reid v. New Hampshire,

56 F.3d 332, 338 (1st Cir. 1995) (willful suppression of exculpatory evidence

during an appeal).       Finally, supervisory prosecutors have absolute

immunity from claims of trial error attributed to inadequate supervision or

training of their subordinates or deficiencies in their office information

management systems. Van de Kamp v. Goldstein, 555 U.S. 335, 348-349


v. Mansour, 474 U.S. 64, 68 (1985). As Secretary Bennett is no longer in
office, there is no relief of this type to be had from him.
                                          3
       Case 1:19-cv-12305-RGS Document 35 Filed 04/27/20 Page 4 of 4



(2009) (alleged mishandling and nondisclosure of Giglio information).

      As nothing is alleged against Judge Hand or the prosecutors that does

not relate directly to their official functions, there is no reason for the court

to abstain and allow the litigation to proceed against these defendants in the

normal course. “[B]ecause ‘[t]he entitlement is an immunity from suit rather

than a mere defense to liability,’ . . . we repeatedly have stressed the

importance of resolving immunity questions at the earliest possible stage in

the litigation.” Hunter v. Bryant, 502 U.S. 224, 227 (1991) (per curiam).

“[T]he [immunity] defense is meant to give government officials a right, not

merely to avoid ‘standing trial,’ but also to avoid the burdens of ‘such pretrial

matters as discovery.’” Behrens v. Pelletier, 516 U.S. 299, 308 (1996).

                                     ORDER

      For the foregoing reasons, the motion to is ALLOWED. The Clerk will

enter orders of dismissal as specified in paragraph one of this decision.


                                     SO ORDERED.


                                     /s/ Richard G. Stearns__________
                                     UNITED STATES DISTRICT JUDGE




                                       4
